Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 1 of 46 PagelD #:1589

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

Better Housing Foundation, an Ohio not for
profit corporation; Lindran Properties, LLC,
an Illinois limited liability company; BHF
Chicago Housing Group B LLC, an Illinois
limited liability company; and BHF Chicago
Housing Group C LLC, an Illinois limited
liability company,

Plaintiffs,
Vv.

L. Mark DeAngelis, an individual; Integrus
Realty Group, LLC, an Illinois limited liability
company; and Desak Development Corp., an
Illinois corporation,

Defendants.

 

Case Number: 1:18-cv-07070

Judge Charles R. Norgle, Sr.

JURY DEMAND

 

SECOND AMENDED COMPLAINT

Plaintiffs Better Housing Foundation, an Ohio not for profit corporation (“BHF”)
Lindran Properties, LLC, an Illinois limited liability company (“Lindran”); BHF Chicago
Housing Group B LLC, an Illinois limited liability company (“BHF B”); and BHF Chicago
Housing Group C LLC, an Illinois limited liability company (“BHF C”), for their Second
Amended Complaint against Defendants: L. Mark DeAngelis, an individual (“DeAngelis”);

Integrus Realty Group, LLC, an Illinois limited liability company (“Integrus”); and Desak

Development Corp., an Illinois corporation (“Desak”), hereby state and allege as follows:

22096798 1.1 95897/337723

 
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 2 of 46 PagelD #:1590

Introduction

The Defendants received millions of dollars in acquisition and property management fees
related to the Plaintiffs’ purchase of three portfolios of multi-family real properties (collectively,
the “Properties”), but Defendants provided the Plaintiffs deeply flawed due diligence prior to
purchase and then grossly mismanaged the properties. The Defendants did not maintain leases,
failed to keep accurate rent rolls, failed to account for the Properties’ funds, and failed to secure
tenant income certifications as required by certain tax regulatory bond agreements encumbering
the Properties.

BHF is an Ohio not for profit corporation and 501(c)(3) charity focused on affordable
housing, and is the sole member/owner of three (3) separate entities: Lindran; BHF B; and BHF
Cc. Bach of those three (3) respective entities acquired a separate portfolio of multi-family real
properties in Chicago, Illinois. To acquire each portfolio, the Illinois Finance Authority issued
multi-family housing revenue bonds and loaned the funds to Lindran, BHF B, and BHF C,
respectively, through the vehicle of a trust, with the trustee being Wilmington Trust. As part of
the bond issuance, the portfolios were subject to certain requirements set forth in the Tax
Regulatory Agreements, among others.

BHF contracted with Defendant Desak to act as its consultant and agent in acquiring,
designing, planning, financing and rehabilitating the Properties included in each of the three (3)
separate property portfolios (respectively, the “Projects”) purchased by Lindran, BHF B and
BHF C, respectively. After their respective purchases, Lindran, BHF B, and BHF C contracted
with Defendant Integrus to act as the post-purchase management agent for all of the Properties.
Defendant DeAngelis is a principal of both Desak and Integrus, was the manager of Lindran, and

was the primary person responsible for the management and handling of funds related to the

22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 3 of 46 PagelD #:1591

Properties. Desak made misrepresentations and breached its acquisition services agreements
with BHF in numerous ways, including, but not limited to, failing to act in accordance with the
terms of the agreements, taking actions aimed to boost its consulting fees, using unreasonable
methodologies to forecast financial returns, and by failing to adequately and accurately
recommend capital reserves or rehabilitation estimates. DeAngelis and Integrus mismanaged the
Properties by failing to maintain adequate records, by not complying with the requirements set
forth in the Tax Regulatory Agreements and Bond Documents, and failed to report to BHF on
substantive issues such as numerous pending City of Chicago building code alleged violations
and lawsuits. The collective breaches by Defendants caused Plaintiffs substantial damage to
their respective multi-family real property portfolio, placed Plaintiffs at risk of losing certain tax
benefits and incentives, and forced Plaintiffs to incur excessive attorney fees defending actions
brought by the City of Chicago alleging that the conditions of the Properties violate the City’s
building code. Integrus also misrepresented the condition of the Properties to BHF, and then
obtained a purported release of obligations predicated upon its misrepresentations and material
omissions. Furthermore, the purported release is still subject to and conditioned upon Integrus
providing a final accounting for the Properties and complying with other turnover obligations
which Integrus has not fulfilled. Defendants have left the Plaintiffs to defend themselves without

proper accountings, leases, rent rolls, or capital required to maintain the Properties.

22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 4 of 46 PagelD #:1592

Parties
1. The Plaintiffs:

(a) BHF is an Ohio non-profit corporation, whose principal place of business
is located in Dublin, Ohio and is it a citizen of Ohio. BHF is the sole member of Lindran,
BHF B, and BHF C.

(b) Lindran is an Illinois limited liability company, whose principal place of
business is in Chicago, IL.

(c) BHF B is an Illinois limited liability company, whose principal place of
business is in Chicago, IL.

(d) BHF C is an Illinois limited liability company, whose principal place of
business is in Chicago, IL.

2. The Defendants:

(a) DeAngelis is an individual residing and domiciled in Chicago, IL, and is a
citizen of the State of Illinois.

(b) Integrus is an Illinois limited liability company. DeAngelis is one of its’
two (2) members: DeAngelis is a citizen of Illinois. The other member of Integrus is an
individual who maintains a residence in Illinois, but recently rented an apartment in
Florida and has a subjective intent to reside there in the long term, and is therefore
domiciled and a citizen of the State of Florida.!

(c) Desak is an Illinois corporation, whose principal place of business is in

Chicago, IL. Desak is a citizen of the State of Illinois.

 

! Integrus’s counsel of record confirmed that there are only two members of Integrus and supplied the information
stated regarding its members’ citizen status. The other member’s name is not stated out of respect for
confidentiality, but can be provided upon the Court’s request.

4
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 5 of 46 PagelD #:1593

Jurisdiction and Venue

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 in that this
is an action between citizens of different states: BHF is an Ohio non-profit corporation, whose
principal place of business is located in Dublin, Ohio, is a citizen of Ohio, and which is the sole
member of each of the three Illinois Limited Liability Company Plaintiffs. DeAngelis and Desak
are citizens of Illinois. Integrus is an Illinois limited liability company, which has two (2)
members, one of which is a citizen of the State of Illinois, and the other is a citizen of the State
of Florida (see above for more detailed information). The matter in controversy exceeds the sum
or value of $75,000, exclusive of interest and costs.

4, Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C.
§ 1391(a) in that this is a judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred.

Facts Common to All Counts

A. The Acquisitions of the Portfolios

5. On or about July 29, 2016, BHF, through Lindran, acquired certain of the
Properties collectively known as Portfolio A (the “Portfolio A Properties”). A list of the
addresses of the Portfolio A Properties is attached hereto as Exhibit “A” and incorporated herein
by reference.

6. As part of the acquisition, BHF and Desak entered into an Acquisition Services
Agreement relative to Lindran’s purchase of the Portfolio A Properties. A true and correct copy
of the Acquisition Services Agreement between BHF and Desak for the Portfolio A Properties is

attached hereto as Exhibit “B” and incorporated herein by reference.

22096798 |. 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 6 of 46 PagelD #:1594

7. On July 29, 2016, Lindran and Integrus entered into a Management Agreement
for Integrus to manage the Portfolio A Properties. A true and correct copy of the Management
Agreement for the Portfolio A Properties (“Portfolio A Management Agreement”) is attached
hereto as Exhibit “C” and incorporated herein by reference.

8. The Portfolio A Properties are subject to Tax Regulatory Agreements dated July
1, 2016. True and correct copies of the Tax Regulatory Agreements for the Portfolio A
Properties are attached hereto as Group Exhibit “D” and incorporated herein by reference.

9. On or about May 1, 2017, BHF, through BHF B, acquired certain of the
Properties collectively known as Portfolio B (“Portfolio B Properties”). A list of the addresses of
the Portfolio B Properties is attached hereto as Exhibit “E” and incorporated herein by reference.

10. As part of the acquisition, BHF and Desak entered into an Acquisition Services
Agreement relative to BHF B’s purchase of the Portfolio B Properties. A true and correct copy
of the Acquisition Services Agreement for the Portfolio B Properties is attached hereto as Exhibit
“F” and incorporated herein by reference.

11. On May 1, 2017, BHF B and Integrus entered into a Management Agreement for
Integrus to manage the Portfolio B Properties. A true and correct copy of the Management
Agreement for the Portfolio B Properties (“Portfolio B Management Agreement”) is attached
hereto as Exhibit “G” and incorporated herein by reference.

12. The Portfolio B Properties are subject to the Tax Regulatory Agreements dated
May 1, 2017. True and correct copies of the Tax Regulatory Agreements for the Portfolio B
Properties are attached hereto as Group Exhibit “H” and incorporated herein by reference.

13. On or about March 1, 2018, BHF, through BHF C, acquired certain of the

Properties collectively known as Portfolio C (“Portfolio C Properties”). A list of the addresses of

220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 7 of 46 PagelD #:1595

the Portfolio C Properties is attached hereto as Exhibit “I” and incorporated herein by reference.

14. As part of the acquisition, BHF C and Desak entered into an Acquisition Services
Agreement relative to BHF C’s purchase of the Portfolio C Properties. A true and correct copy
of the Acquisition Services Agreement for the Portfolio C Properties is attached hereto as Exhibit
“J and incorporated herein by reference.

15. On March 1, 2018, BHF C and Integrus entered into a Management Agreement
for Integrus to manage the Portfolio C Properties. A true and correct copy of the Management
Agreement for the Portfolio C Properties (“Portfolio C Management Agreement”) is attached
hereto as Exhibit “K” and incorporated herein by reference.

16. The Portfolio C Properties are subject to the Tax Regulatory Agreements dated
March 1, 2018. True and correct copies of the Tax Regulatory Agreements are attached hereto
as Group Exhibit “L” and incorporated herein by reference.

B. Defendants’ Responsibilities, Obligations, and Payments
The Acquisition Services Agreements and Consulting Fees

17. Pursuant to the Acquisition Services Agreements, Desak received from the
Plaintiffs: $548,761.15 for Portfolio A; $2,809,009.45 for Portfolio B; and $556,570.53 for
Portfolio C (the “Consulting Fees”).

18. The Plaintiffs paid the approximately $4,000,000 in Consulting Fees to Desak for
Desak to assume responsibility for the following actions on behalf of the BHF, a non-profit

charity’:

 

* Desak is referred to as “Consultant” within each of the Acquisition Services Agreements for the Portfolio A
Properties, the Portfolio B Properties, and the Portfolio C Properties. The specific actions to be performed by Desak
on behalf of BHF with respect to the Portfolio A Properties, the Portfolio B Properties, and the Portfolio C
Properties are set forth within Section 2 of each of the three agreements. See Exhibits B, F and J.

7
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 8 of 46 PagelD #:1596

Section 2. Acquisition Consulting Services. Consultant shall render services in
connection with negotiating, acquiring, and rehabilitating the Projects, including but not limited
to the following, in each case in accordance with this Agreement and the Bond Documents
(collectively, the “Consulting Services”):

(a) Acquisition.

(1) (i) identifying the properties to be acquired, (ii) estimating the cost of acquisition and
rehabilitation of the Projects, (iii) determining the rehabilitation period and (iv) preparing
a monthly-estimated rehabilitation chart reflecting the rehabilitation services required
each month;

(2) communicating and negotiating with the sellers of the Projects with respect to all matters
relating to the acquisition of the Projects, including, but not limited to, negotiating the
purchase and sale agreements for the Projects and ancillary agreements related thereto;

(3) advancing any and all earnest money, including extension payments, as required by the
' sellers;

(4) preparing and submitting to Owner, for Owner’s approval, a proposed budget covering all
anticipated costs of negotiation, acquisition, designing, planning, financing and
renovation with respect to the Projects, including expected financing costs, reserves, etc.;

(b) Transaction Structuring.

(1) identifying and recommending the source of financing for the Projects and aiding in the
review and negotiation of terms of the Bond Documents;

(2) in connection with the property manager for the Projects, causing to be prepared financial
projections for the Projects to correspond with the plan of finance for the Projects, which
financial projections include (i) resident services and amenities, (ii) monthly rental rates
by unit, (iii) absorption/lease-up tables, (iv) other ancillary income, and (v) operating
expenses for the Projects;

(3) assisting in obtaining a rating on the Bonds, including preparing an application and
presentations for, and coordinating site visits with, the Rating Agency;

(c) Governmental Approval.

(1) causing the Projects, through the professionals and consultants approved by Owner, to
comply with (i) the Issuer’s requirements for authorizing and issuing the Bonds,
including corresponding with the Issuer, preparing an application and submitting related
documents necessary to obtain authorization of the Bonds, and (ii) any applicable federal,
state and municipal laws, regulations and ordinances, including, but not limited to,
obtaining all necessary building permits, zoning designations, variances, special use
permits, approvals, certificates of occupancy and other entitlements necessary for the

36339184v2
CHI 69011751v2

19. Section 2 of the Acquisition Services Agreement further describes Desak’s duties
and obligations including, (i) the obligation to obtain all necessary governmental approvals to
rehabilitate the Properties (including building permits) as set forth in Section 2(c); (11)

rehabilitating and renovating the Properties as required by Section 2(e)(1-6) (including setting

22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 9 of 46 PagelD #:1597

budgets, plans for renovation, implementing administrative and financial procedures and
controls, inspecting progress of the rehabilitation, and renovating properties as required by leases
and other occupancy agreements including HAP contracts); (iii) maintaining records and making
application for exemption from ad volorem taxes as required by section 2(g); and (iv) keeping
the Owner informed, on a regular basis, of the rehabilitation of the Properties as required by
Section 2(h).

20. Despite receiving approximately $4,000,000.00 in Consulting Fees, Desak
breached its obligations required by the Acquisition Services Agreements in at least the
following respects:

(a) Failed to negotiate an arm’s length, market supported purchase and sale
price for the Projects supported by commercially reasonable underwriting and factual
data;

(b) Failed to prepare, review and implement in a commercially reasonable
manner, the Acquisition Budget (defined in the Acquisition Agreement);

(c) Failed to prepare, review, and implement in a commercially reasonable
manner the budgets and financial models and projections required in 2(a)(1) and 2(a)(4)
of the Acquisition Agreement;

(d) Failed to adequately estimate the rehabilitation costs related to the
Properties in a commercially reasonable manner;

(e) Failed to obtain all governmental approvals necessary to rehabilitate the

Properties;

22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 10 of 46 PagelD #:1598

(f) Failed to implement the rehabilitation, improvements, and inspecting the
progress of the rehabilitation, and renovation of interior tenant improvements, as required
by Section (2)(e) (1-6) of the Acquisition Services Agreement;

(g) Failed to adequately maintain records relating to the Properties and
rehabilitation of same, including failure to prepare all necessary records to make
application for exemption from ad valorem taxes;

(h) Failed to review and assess in a commercially reasonable manner the
Property Condition Assessment’s (“PCA”) and appraisals for the Properties;

(i) Failed to adequately assist and prepare the landlord owners to handle all
local laws affecting the Properties; and

Gj) Failed to report to ownership regarding the projects and failed to perform

other duties and services required for the acquisition, design, financing, and rehabilitation

of the Properties.
The Management Agreements and Management Fees
21. In exchange for its obligation to perform its management duties set forth in the

Management Agreements for the three portfolios of the Properties, Integrus received: (i) 4.5% of
all rental receipts for the Properties; (ii) a technology fee of $5.00 per month per unit
(“Technology Fee”); (iii) a specific Compliance Oversight Fees of $2.50 per unit per month to
oversee and maintain the Properties as required by the Bonds and HAP Contracts; and (iv) other
fees as set forth in the Management Agreements (collectively, the “Management Fees”).

22. Integrus has not provided Plaintiffs an accounting of the total Management Fees

paid for the Portfolio A Properties, the Portfolio B Properties, or the Portfolio C Properties.

10
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 11 of 46 PagelD #:1599

23. Integrus was paid the Management Fees to take on various obligations on behalf
of Lindran, BHF B and BHF C, whose sole member is BHF a non-profit charity, as follows:

(a) To open accounts for each respective portfolio, and be responsible for the
money related to the Properties, pursuant to Section 2.2 of the Management Agreements;

(b) To maintain separate security deposit accounts, pursuant to Section 2.3 of
the Management Agreements;

(c) To use reasonable efforts to keep the Properties rented and lease the
Properties, pursuant to Article 3 of the Management Agreements;

(d) To manage the Properties as required by Section 142 of the Internal
Revenue Code, the Tax Regulatory Agreements (the “Regulatory Requirements”), as
required by Section 3.5 of the Management Agreements;

(e) Operating the Properties as required by the Regulatory Requirements

includes, but is not limited to, the following:

(A)To cause the apartment units in the Properties te be
leased to suitable tenants who comply with all regulations regarding eligibility of
the Properties in accordance with the Regulatory Requirements;

(B)To obtain from all tenants in the Properties annual
reports from such tenants concerning their incomes and family sizes and any other
information needed to verify eligibility in accordance with the Regulatory
Requirements;

(C)To execute a lease for any rental unit only upon first
obtaining certification from the tenant, and such other information as may be
necessary for the Agent to determine income criteria for low-income housing, that
he or she satisfies the income criteria for low-income housing in accordance with
the Regulatory Requirements;

(D)To prepare for Owner's signature, and then to file in a
proper manner, the annual certifications required by the provisions of law and the
terms of the Regulatory Requirements related to the Bonds; and

{E) To cause the Properties to be operated in a manner that
complies with all other statutes, regulations and agreements, including the
Regulatory Requirements.

11
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 12 of 46 PagelD #:1600

(f) To collect rents and security deposits pursuant to Section 4.1 of the
Management Agreements;

(g) To prepare operating budgets, verification forms and lease forms, as
required by Article 7 of the Management Agreements;

(h) To provide monthly reports, and maintain books and records as required
by Sections 7.3 and 7.4 of the Management Agreements;

i) To make repairs and replacements and to reasonably preserve the
Properties, and make all necessary alterations to comply with lease requirements,
governmental regulations, and other requirements, and otherwise maintain the Properties
as required by Article 10 of the Management Agreements;

(j) To make structural alterations pursuant to Section 10.2 of the Management
Agreements; and,

(k) To take other such obligations as required by the Management
Agreements.

24. Integrus breached its obligations required by the Management Agreements in the
following respects:

(a) Failed to maintain proper accounting for the Properties, in any respect;

(b) Failed to provide any financial reporting;

(c) Failed to account for rents or other capital improvement monies;

(d) Failed to deploy capital improvement monies in a commercially
reasonable manner;

(e) Failed to remit rents or other monies to the proper financial trustee;

12
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 13 of 46 PagelD #:1601

(f) Failed to maintain leases and failed to accurately and completely
document tenancy or occupancy in the Properties;

(g) Failed to obtain the requisite Tenant Income Certifications and supporting
documentation including failure to submit annual Certifications to the United States
Treasury and State of Illinois to meet the affordability requirements set forth in the Tax
Regulatory Agreements;

(h) Failed to provide necessary notices of City citations to Owner or BHF:

(4) Failed to utilize proper lease forms in accordance with BHF and Owner
instructions;
G) Failed to provide sufficient and properly trained staff or on-site personnel

to manage the Properties;
(k) Failed to remit security deposits to a new management company in a
timely manner;
(1) Failed to account for security deposits as required;
(m) Failed to pay expenses in accordance with the Management Agreement;
and
(n) Failed to produce property budgets, marketing plans or evidence thereof,
maintain and repair the Properties, maintain utilities, services and other contracts in a
commercially reasonable manner.
25. At the time the Portfolio A transaction closed, DeAngelis was the “Manager” of
Lindran. A true and correct copy of Lindran’s Articles of Organization and Operating
Agreement reflecting DeAngelis, individually, as Manager, are collectively attached hereto as

group Exhibit “M” and incorporated herein by reference.

13
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 14 of 46 PagelD #:1602

26. DeAngelis, individually, was the sole signatory on the financial accounts for the
Plaintiffs related to the Properties. The accounts were held at Fifth Third Bank.

27. As sole signatory, only DeAngelis controlled the funds and accounts for the
Properties. Even the President and other corporate officers of BHF did not have access to the
funds and accounts for the Properties at Fifth Third.

28. DeAngelis had sole control and management of the BHF funds, and is the sole
individual with knowledge of what transpired in those accounts.

29. DeAngelis further held himself out to third parties as a corporate officer of BHF.
Attached hereto as Exhibit “N” is an engagement letter which purports to be between BHF and
the law firm of Chuhak and Tecson P.C. DeAngelis executed this letter agreement as “assistant
vice secretary” of BHF. DeAngelis has held himself out as a corporate officer of BHF.

30. Due to DeAngelis position as Manager of Lindran, execution of documents as
corporate officer, role as sole individual signatory for BHF, Lindran, BHF B, and BHF C
financial accounts, DeAngelis owes fiduciary duties to BHF, Lindran, BHF B, and BHF C.

31. As a result of the above described breaches, misrepresentations, and failures of
Desak, Integrus, and DeAngelis, Plaintiffs suffered substantial damages, arising out of their
acquisition of Properties that required extensive repairs well in excess of the anticipated costs
projected by Defendants, their overpayment for Properties not negotiated by Defendants at arm’s
length or based on a market supported price, as well as the diminution in value of the Properties,
loss of rents, loss of government funding for low income tenants, legal fees to defend building
code lawsuits and other disputes, and other such damages which are still being determined, all in

excess of $10,000,000.00.

14
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 15 of 46 PagelD #:1603

Cc. Termination of Integrus, The Gross Omissions and Misrepresentations, and the
Termination and Release Agreements

32, Shortly after the acquisition of Portfolio C, DeAngelis, individually, and as
Manager of Integrus, approached BHF about relinquishing managerial duties for all of the
Properties.

33. BHF also determined that DeAngelis and Integrus were not equipped to handle
the large scale of Properties that BHF had acquired, and were dissatisfied with Integrus and
DeAngelis’s management of the Properties.

34, On or about March 15, 2018, DeAngelis submitted a written statement to the BHF
Board of Directors regarding the status of the Properties (the “Property Statement”). A true and
correct copy of the Property Statement is attached hereto as Exhibit “O” and incorporated herein
by reference.

35. The Property Statement intentionally mischaracterizes the condition of the
Portfolio A and Portfolio B Properties, intentionally omits the numerous City of Chicago
pending lawsuits for breaches of the Chicago Building Code and other municipal ordinances, and
fails to state numerous facts which are material and relevant to the BHF Board of Director’s
decision-making process.

36. Attached hereto as Exhibit “P” is a summary list of the pending City of Chicago
lawsuits related to the Properties, based upon a search of records.

37. Pursuant to Article 16 of the Management Agreements, Integrus had a duty to

advise BHF of any pending lawsuits related to the Properties.

15
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 16 of 46 PagelD #:1604

38. The relevant provision of the Management Agreements states as follows:

“Agent does not assume and is given no responsibility for compliance of the

Properties or any building thereon or any equipment therein with the requirements

of any building codes or with any statute, ordinance, law, or regulation of any

government body or of any public authority or official thereof having jurisdiction,

except to notify Owner promptly or forward to Owner promptly any complaints,

warnings, notices, or summonses received by Agent relating to such matter.”

[emphases added] Section 16.

39. At the time DeAngelis submitted the Property Statement to the Board of
Directors, BHF has discovered at least 50 pending City of Chicago lawsuits.

40. DeAngelis intentionally omitted and failed to advise Plaintiffs of the pending
lawsuits.

41. On or about April 23, 2018, based upon and in reliance upon the information
presented by DeAngelis to BHF, BHF and DeAngelis executed two certain “Termination of
Management Agreement and Release of Claims,” one for Portfolio A and B, and another for
Portfolio C (“collectively, the “Termination Agreements”). True and correct copies of the
Termination Agreements are attached hereto as Exhibit “Q” and incorporated herein by
reference.

42. The Termination Agreements contain purported releases of Integrus.

43. BHF would not have entered into the Termination Agreements and, specifically,
the release language, had DeAngelis fully and accurately disclosed the condition of the
Properties, the status of the tenants, the abated or terminated CHA HAP contracts and other
assistance, the inaccurate or missing rent rolls, and actual proceeds from the Properties.

44. Furthermore, the Termination Agreements were conditioned upon Integrus

proving a final accounting and complying with the turnover portions of the Management

16
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 17 of 46 PagelD #:1605

Agreement, and cooperating with the new management company in the transition. The
Termination Agreements state, in pertinent part, as follows:

“The Management Agreements are hereby terminated effective as of the
date hereof and shall hereafter be of no further force or effect; provided,
however, the provision of the Management Agreements relating to transfer
of property management functions, final accounting of funds and records,
and transfer of the properties ...” See Termination Agreements, Exhibit Q,
Section 1.

45. | The Management Agreements provide for the following turnover obligations:

“Agent shall deliver to Owner, within ninety (90) days after the end of the
month in which this Agreement is terminated, any balance of monies due
Owner or any tenant security deposits, or both, which were held by Agent
with respect to the Properties, as well as a final accounting reflecting the
balance of income and expenses with respect to the Properties as of the
date of termination or withdrawal, and all records, contracts, leases,
receipts for deposits, and other papers or documents which pertain to the
Properties.” Exhibits C, G, and K.

46. Integrus and DeAngelis failed to provide the final accounting and turnover the
records, contracts, leases, receipts for deposit, and other papers or documents which pertain to
the properties within ninety (90) days, as required by the Management Agreements and

Termination Agreements.

17
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 18 of 46 PagelD #:1606

FIRST CLAIM FOR RELIEF
Breach of Acquisition Services Agreement
(BHF Claim Against Desak as to the Portfolio A Properties)

47. Plaintiff BHF restates and realleges paragraphs 1-46 above, as if fully set forth
herein.

48. BHF retained Desak for the acquisition and rehabilitation of the Portfolio A
Properties as evidenced by the Acquisition Services Agreement between BHF and Desak
attached hereto as Exhibit B.

49.  Desak breached the Acquisition Services Agreement between BHF and Desak by
failing to supervise the rehabilitation of the Portfolio A Properties and confirming work was
performed.

50. Desak failed to keep BHF informed of the progress of the rehabilitation, and
failed to supervise the improvements of tenant properties to the conditions required by the leases.

51. With respect to the Portfolio A Properties, and despite payment of the Consulting
Fees, Desak failed to perform its obligations required by the Acquisition Services Agreement
between BHF and Desak in the following respects:

(a) Failed to negotiate an arm’s length, market supported purchase and sale
price for the Projects supported by commercially reasonable underwriting and factual
data. The Portfolio A Properties were purchased at an inflated price to artificially raise
Desak’s Consulting Fees, and were purchased for more than market supported data
suggested;

(b) Failed to prepare, review, and implement in a commercially reasonable

manner, the Acquisition Budget (defined in the Acquisition Agreement) with capital

18
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 19 of 46 PagelD #:1607

reserves moving forward. Desak failed to set or recommend any capital reserves for any

of the projects;

(c) Failed to adequately estimate the rehabilitation costs related to the Projects
in a commercially reasonable manner. Desak did not supervise the rehabilitation and has
not rehabilitated the Portfolio A Properties. The Portfolio A Properties are in disrepair
and do not meet the standards set by the City of Chicago building department, the
Chicago Housing Authority, and the leases;

(d) Failed to review and assess in a commercially reasonable manner the
property condition assessment reports and appraisals for the Portfolio A Properties.
Desak representatives have challenged the sufficiency and adequacy of the PCAs and
appraisals for the Portfolio A Properties. Desak utilized those and was paid for those
deficient reports by BHF. It was Desak’s obligation to ensure that the Portfolio A
Properties were purchased using reliable reports and data; and

(e) Failed to adequately assist and prepare the landlord owners to handle all
local laws affecting the Properties. Desak has completely failed to handle the local laws
affecting the Portfolio A Properties, as evidenced by the numerous City of Chicago
building code lawsuits currently pending.

52. The Portfolio A Properties are subject to well over 10 lawsuits from the City of
Chicago, detailing how the Portfolio A Properties were not properly rehabilitated by Desak, as
required by the Acquisition Services Agreement between BHF and Desak. See Exhibit B.

53. The City of Chicago inspectors detail numerous alleged defects in the Portfolio A

Properties which demonstrate Desak’s failures under the Acquisition Services Agreement.

19
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 20 of 46 PagelD #:1608

54. Desak has not provided BHF with an Acquisition Budget as required by Section
2(b) of the Acquisition Services Agreement between BHF and Desak, or other budgets as
required by Section 2. See Exhibit B.

55. To the extent Desak believes that the property condition assessment reports
performed for the Portfolio A Properties constitute an Acquisition Budget, Desak’s own
representatives have questioned and challenged the adequacy of those property condition
assessment reports.

56. Desak’s failure to adequately assess the value of the Portfolio A Properties, and
failure to manage and rehabilitate the Portfolio A Properties, has caused BHF substantial
damages including costs to defend City lawsuits, fines and penalties, diminution in the value of
the Portfolio A Properties, loss of rental income, and related damages.

57. As a result of Desak’s breaches of the Acquisition Services Agreement between
BHF and Desak, BHF has had to spend substantial funds rehabilitating the Portfolio A
Properties, and continues to do so, though the full extent of the rehabilitation costs have not yet
fully been determined.

WHEREFORE, Plaintiff Better Housing Foundation prays that this Court:

A. Enter a money judgment against Defendant Desak Development Corp. for Better
Housing Foundation’s damages in an amount in excess of $1,000,000, plus interest, fees, costs,
and attorneys’ fees, the specific amount of which will be determined at trial; and

B. Such other and further relief as the Court deems just and equitable.

20
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 21 of 46 PagelD #:1609

herein.

SECOND CLAIM FOR RELIEF
Breach of Acquisition Services Agreements
(BHF Claim Against Desak as to the Portfolio B Properties)

58. Plaintiff BHF restates and realleges paragraphs 1-46 above, as if fully set forth

59. | BHF retained Desak for the acquisition and rehabilitation of the Portfolio B

Properties as evidenced by the Acquisition Services Agreement between BHF and Desak

attached hereto as Exhibit F.

60. With respect to the Portfolio B Properties, and despite payment of the Consulting

Fees, Desak failed to perform its obligations required by the Acquisition Services Agreement

between BHF and Desak in the following respects:

(a) Failed to negotiate an arm’s length, market supported purchase and sale
price for the Projects supported by commercially reasonable underwriting and factual
data. The Portfolio B Properties were purchased at an inflated price to artificially raise
Desak’s Consulting Fees, and were purchased for more than market supported data would
suggest;

(b) Failed to prepare, review, and implement in a commercially reasonable
manner, the Acquisition Budget (defined in the Acquisition Agreement) with capital
reserves moving forward. Desak failed to set or recommend any capital reserves for any
of the Portfolio B Properties;

(c) Failed to adequately estimate the rehabilitation costs related to the Projects
in a commercially reasonable manner. Desak did not supervise the rehabilitation and has

not rehabilitated the Portfolio B Properties. The Portfolio B Properties are in disrepair

21

22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 22 of 46 PagelD #:1610

and do not meet the standards set by the City of Chicago building department, the

Chicago Housing Authority, and the leases;

(d) Failed to review and assess in a commercially reasonable manner the
property condition assessment reports and appraisals for the Portfolio B Properties. The
property condition assessment reports and appraisals for the Portfolio B Properties were
either deficient or do not exist. Desak utilized those reports and was paid for those
deficient reports by BHF. It was Desak’s obligation to ensure that the Portfolio B
Properties were purchased using reliable reports and data; and

(e) Failed to adequately assist and prepare the landlord owners to handle all
local laws affecting the Properties. Desak has completely failed to handle the local laws
affecting the Portfolio B Properties, as evidenced by the numerous City of Chicago
building code lawsuits currently pending or in process.

61. | BHF anticipates that the Portfolio B Properties will be subject to numerous
additional lawsuits from the City of Chicago, detailing the failure of Desak to rehabilitate the
Portfolio B Properties as required by the Acquisition Services Agreement between BHF and
Desak. (Exhibit F).

62. The City of Chicago inspectors have alleged numerous defects in the Portfolio B
Properties, which demonstrate Desak’s breach of its obligations set forth in the Acquisition
Services Agreement between BHF and Desak.

63.  Desak has not provided BHF with an Acquisition Budget as required by Section
2(a)(4) of the Acquisition Services Agreement.(Exhibit F).

64.  Desak’s failure to adequately assess the value of the Portfolio B Properties, and

failure to manage and rehabilitate the Portfolio B Properties, caused BHF substantial damages

22
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 23 of 46 PagelD #:1611

including costs to defend City lawsuits, fines and penalties, diminution in the value of the
Portfolio B Properties, loss of rental income, and related damages.

65. Asa result of Desak’s breaches of the Acquisition Services Agreement between
BHF and Desak, BHF has had to spend substantial funds rehabilitating the Portfolio B
Properties, and continues to do so, though the full extent of the rehabilitation costs have not yet
fully been determined.

WHEREFORE, Plaintiff Better Housing Foundation prays that the Court:

A. Enter a money judgment against Defendant Desak Development Corp. for
Plaintiff Better Housing Foundation’s damages in an amount in excess of $1,000,000, plus

interest, fees, costs, and attorneys’ fees, the specific amount of which will be determined at trial;

 

and
B. Such other and further relief as the Court deems just and equitable.
THIRD CLAIM FOR RELIEF
Breach of Acquisition Services Agreements
(BHF Claim Against Desak as to the Portfolio C Properties)
66. Plaintiff BHF restates and realleges paragraphs 1-46 above, as if fully set forth
herein.

67. BHF retained Desak for acquisition and rehabilitation of the Portfolio C
Properties, as evidenced by the Acquisition Services Agreement between BHF and Desak
attached hereto as Exhibit J.

68.  Desak breached the Acquisition Services Agreement between BHF and Desak by
failing to supervise the rehabilitation of the Portfolio C Properties and confirming work was
performed.

69. With respect to the Portfolio C Properties, and despite payment of the Consulting

23
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 24 of 46 PagelD #:1612

Fees, Desak failed to perform its obligations required by the Acquisition Services Agreement
between BHF and Desak in the following respects:

(a) Failed to negotiate an arm’s length, market supported purchase and sale
price for the Projects supported by commercially reasonable underwriting and factual
data. The Portfolio C Properties were purchased at an inflated price to artificially raise
Desak’s Consulting Fees, and were purchased for more than market supported data would
suggest;

(b) Failed to prepare, review, and implement in a commercially reasonable
manner, the Acquisition Budget (defined in the Acquisition Agreement) with capital
reserves moving forward. Desak failed to set or recommend any capital reserves for any
of the Portfolio C Properties;

(c) Failed to adequately estimate the rehabilitation costs related to the Projects
in a commercially reasonable manner. Desak did not supervise the rehabilitation and has
not rehabilitated the Portfolio C Properties;

(d) Failed to review and assess in a commercially reasonable manner the
property condition assessment reports and appraisals for the Portfolio C Properties. The
property condition assessment reports and appraisals for the Portfolio C Properties were
either deficient or do not exist. Desak utilized those reports and was paid for those
deficient reports by BHF. It was Desak’s obligation to ensure that the Portfolio C
Properties were purchased using reliable reports and data; and

(e) Failed to adequately assist and prepare the landlord owners to handle all

local laws affecting the Properties. Desak has completely failed to handle the local laws

24
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 25 of 46 PagelD #:1613

affecting the Portfolio C Properties, as evidenced by the numerous City of Chicago

building code lawsuits currently pending or in process.

70. Desak has not provided BHF with an Acquisition Budget as required by Section
2(a)(4) of the Acquisition Services Agreement. (Exhibit J).

71. There is no evidence that the Portfolio C Properties were rehabilitated as required
by the funding received for such rehabilitation.

72.  Desak’s failure to adequately assess the value of the Portfolio C Properties, and
failure to manage and rehabilitate the Portfolio C Properties, caused BHF substantial damages
including costs to defend City lawsuits, fines and penalties, diminution in the value of the
Portfolio C Properties, loss of rental income, and related damages.

73. Asa result of Desak’s breaches of the Acquisition Services Agreement between
BHF and Desak, BHF has had to spend substantial funds rehabilitating the Portfolio C
Properties, and continues to do so, though the full extent of the rehabilitation costs have not yet
fully been determined.

WHEREFORE, Plaintiff Better Housing Foundation prays that the Court:

A. Enter a money judgment against Defendant Desak Development Corp. for
Plaintiff Better Housing Foundation’s damages in an amount in excess of $1,000,000, plus
interest, fees, costs, and attorneys’ fees, the specific amount of which will be determined at trial;
and

B. Such other and further relief as the Court deems just and equitable.

25
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 26 of 46 PagelD #:1614

FOURTH CLAIM FOR RELIEF
Breach of Management Agreement
(Lindran Claim Against Integrus)

74. Plaintiff Lindran restates and realleges paragraphs 1-46 above, as if fully set forth
herein.

75. As provided for in the Management Agreement between Lindran and Integrus,
attached as Exhibit C, Integrus received Management Fees to perform the following obligations
on behalf of Lindran:

(a) To open accounts for Portfolio A Properties, and be responsible for the
money related to the Properties, pursuant to Section 2.2 of the Portfolio A
Management Agreement;

(b) To maintain separate security deposit accounts, pursuant to Section 2.3 of

the Portfolio A Management Agreement;

(c) To use reasonable efforts to keep the Properties rented and lease the

Properties, pursuant to Article 3 of the Portfolio A Management Agreement;

(d) To manage the Properties as required by Section 142 of the Internal

Revenue Code, the Tax Regulatory Agreements (the “Regulatory Requirements”), as

required by Section 3.5 of the Portfolio A Management Agreement;

(e) Operating the Portfolio A Properties as required by the Regulatory

Requirements includes, but is not limited to, the following:

26
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 27 of 46 PagelD #:1615

(A)To cause the apartment units in the Properties to be
leased to suitable tenants whe comply with all regulations reparding eligibility of
the Properties for the Tax Exempt Bonds:

(B} To obtain from ail tenants in the Properties the right to
receive annual reports from such tenants concerning their incomes and family
sives and any other information needed to verify eligibility:

iC) To execute a lease for any rental unit in respect of
which Tax Exempt Bonds have been allocated to the Qwner only upon first
ablaining certification from the tenant, and such other information as may be
necessary for the Apent to determine income criteria for affordable housing, that
he or she satishes the income criterza for affordable housing:

(D) To prepare for Owner's signature, and then to file in a
proper manner, ihe annual certifications required by the provisions of law related
to the Bonds; and

(FE) To cause the Properties te be operated in a manner that
complies with all olber statutes, regulations and agreements, including those
relating te the Bonds.

(f) To collect rents and security deposits pursuant to Section 4.1 of the
Portfolio A Management Agreement;

(g) To prepare operating budgets, verification forms and lease forms, as
required by Article 7 of the Portfolio A Management Agreement;

(h) To provide monthly reports, and maintain books and records as required
by Sections 7.3 and 7.4 of the Portfolio A Management Agreement;

(i) To make repairs and replacements and to reasonably preserve the
Properties, and make all necessary alterations to comply with lease requirements,
governmental regulations, and other requirements, and otherwise maintain the Properties

as required by Article 10 of the Portfolio A Management Agreement;

27
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 28 of 46 PagelD #:1616

Qj) To make structural alterations pursuant to Section 10.2 of the Portfolio A
Management Agreement; and

(k) Other such obligations as required by the Portfolio A Management
Agreement.

76. Integrus breached the Management Agreement between Lindran and Integrus in
the following respects:

(a) Failed to maintain proper accounting for the Portfolio A Properties, in any
respect;

(b) Failed to provide any financial reporting to Lindran;

(c) Failed to account for rents or other capital improvement monies;

(d) Failed to deploy capital improvement monies in a commercially
reasonable manner;

(e) Failed to remit rents or other monies to the proper financial trustee;

(f) Failed to maintain leases in accordance with the Tax Regulatory
Agreement, local laws, and failed to accurately and completely document tenancy or
occupancy in the Properties;

(g) Failed to obtain the requisite Tenant Income Certifications and supporting
documentation including failure to submit annual Certifications to the United States
Treasury and State of Illinois to meet the affordability requirements set forth in the Tax
Regulatory Agreements;

(h) Failed to provide necessary notices of City citations to Lindran or BHF;

(1) Failed to utilize proper lease forms in accordance with BHF and Lindran

instructions;

28
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 29 of 46 PagelD #:1617

(j) Failed to provide sufficient and properly trained staff or on-site personnel
to manage the Properties;

(k) Failed to remit security deposits to a new management company in a
timely manner;

(1) Failed to account for security deposits as required;

(m) Failed to pay expenses in accordance with the Portfolio A Management

Agreement; and

(n) Failed to produce property budgets, marketing plans or evidence thereof,

maintain and repair the Properties, maintain utilities, services and other contracts in a

commercially reasonable manner.

(0) Failed to provide the final accounting and comply with other turnover
obligations.

77. As a result of Integrus’s failures to perform its obligations required by the
Portfolio A Management Agreement, Lindran has been substantially damaged, including lost
rents, pending or lost tax exempt status for real estate taxes, lost funds from federally subsidized
housing voucher programs, diminution in value of Properties, damaged the Properties due to
neglect and failure to maintain, and additional damages yet to be determined.

WHEREFORE, Plaintiff Lindran Properties, LLC, prays that the Court:

A. Enter a money judgment against Defendant Integrus Realty Group, LLC, for
Plaintiff Lindran Properties, LLC’s damages in an amount in excess of $1,000,000, plus interest,
fees, costs, and attorneys’ fees, the specific amount of which will be determined at trial: and

B. Such other and further relief as the Court deems just and equitable.

29
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 30 of 46 PagelD #:1618

FIFTH CLAIM FOR RELIEF
Breach of Management Agreement
(BHF B Claim Against Integrus)

78. Plaintiff BHF B restates and realleges paragraphs 1-46 above, as if fully set forth
herein.

79. As provided for in the Management Agreement between BHF B and Integrus,
attached as Exhibit F, Integrus received Management Fees to perform the following obligations
on behalf of BHF B:

(a) to open accounts for Portfolio B Properties, and be responsible for the
money related to the Properties, pursuant to Section 2.2 of the Portfolio B Management
Agreement;

(b) Maintain separate security deposit accounts, pursuant to Section 2.3 of the
Portfolio B Management Agreement;

(c) To use reasonable efforts to keep the Properties rented and lease the
Properties, pursuant to Article 3 of the Portfolio B Management Agreement;

(d) To manage the Properties as required by Section 142 of the Internal
Revenue Code, the Tax Regulatory Agreements (the “Regulatory Requirements”), as
required by Section 3.5 of the Portfolio B Management Agreement;

(e) Operating the Portfolio B Properties as required by the Regulatory

Requirements includes, but is not limited to, the following:

30
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 31 of 46 PagelD #:1619

(ATO cause the apartment units in the Properties to be
leased to suitable fenants whe comply with all regulations regarding eligibility of
the Properties for the Tax Exempt Bonds and the LURA Restrictions:

(8) To obtain from all tenants in the Properties the right to
receive annual reports [rom such tenants conceming their incomes and family
sizes and any other information needed to verily eligibility;

(C) To execute a lease tor any rental umt in respect of
which Tax Exempt Bonds and subject io the LURA Restrictions, have been

allocated to the Owner only upon first obtaining certification from the tenant, and
such other information as may be necessary for the Apent to determine income

eniteria for low-income housing, that he or she satislies the income criteria for
low-income housing:

(D)To prepare for Owner's signature, and then to file in a

proper manner, the annual certifications required by the provisions of law related
to the Bonds; and

(E) To cause the Properties to be operated in a manner that
complies with all other statutes, regulations and agreements, including those
relating 10 the Bonds and the LURKA Kestrictions.

(f) To collect rents and security deposits pursuant to Section 4.1 of the
Portfolio B Management Agreement;

(g) To prepare operating budgets, verification forms and lease forms, as
required by Article 7 of the Portfolio B Management Agreement;

(h) To provide monthly reports, and maintain books and records as required
by Sections 7.3 and 7.4 of the Portfolio B Management Agreement;

(i) To make repairs and replacements and to reasonably preserve the
Properties, and make all necessary alterations to comply with lease requirements,
governmental regulations, and other requirements, and otherwise maintain the Properties

as required by Article 10 of the Portfolio B Management Agreement;

31
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 32 of 46 PagelD #:1620

(j) To make structural alterations pursuant to Section 10.2 of the Portfolio B
Management Agreement; and,

(k) Other such obligations as required by the Portfolio B Management
Agreement.

80. Integrus breached the Management Agreement between BHF B and Integrus in
the following respects:

(a) Failed to maintain proper accounting for the Portfolio B Properties, in any
respect;

(b) Failed to provide any financial reporting to BHF B;

(c) Failed to account for rents or other capital improvement monies;

(d) Failed to deploy capital improvement monies in a commercially
reasonable manner;

(e) Failed to remit rents or other monies to the proper financial trustee;

(f) Failed to maintain leases in accordance with the Tax Regulatory
Agreement, local laws, and failed to accurately and completely document tenancy or
occupancy in the Properties;

(g) Failed to obtain the requisite Tenant Income Certifications and supporting
documentation including failure to submit annual Certifications to the United States
Treasury and State of Illinois to meet the affordability requirements set forth in the Tax
Regulatory Agreements;

(h) Failed to provide necessary notices of City citations to BHF B or BHF;

(i) Failed to utilize proper lease forms in accordance with BHF and BHF B

instructions;

32
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 33 of 46 PagelD #:1621

7) Failed to provide sufficient and properly trained staff or on-site personnel
to manage the Properties;

(k) Failed to remit security deposits to a new management company in a
timely manner;

(1) Failed to account for security deposits as required;

(m) Failed to pay expenses in accordance with the Portfolio B Management

Agreement; and

(n) Failed to produce property budgets, marketing plans or evidence thereof,

maintain and repair the Properties, maintain utilities, services and other contracts in a

commercially reasonable manner.

(0) Failed to provide the final accounting and comply with other turnover
obligations.

81. As a result of Integrus’s failures to perform its obligations required by the
Portfolio B Management Agreement, BHF B has been substantially damaged, including lost
rents, pending or lost tax exempt status for real estate taxes, lost funds from federally subsidized
housing voucher programs, diminution in value of the Properties, damaged Properties due to
neglect and failure to maintain, and additional damages yet to be determined.

WHEREFORE, Plaintiff BHF Chicago Housing Group B LLC, prays that the Court:

A. Enter a money judgment against Defendant Integrus Realty Group, LLC for
Plaintiff BHF Chicago Housing Group B LLC’s damages in an amount in excess of $1,000,000,
plus interest, fees, costs, and attorneys’ fees, the specific amount of which will be determined at
trial; and

B. Such other and further relief as the Court deems just and equitable.

33
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 34 of 46 PagelD #:1622

SIXTH CLAIM FOR RELIEF
Breach of Management Agreement
(BHF C Claim Against Integrus)

82. Plaintiff BHF C restates and realleges paragraphs 1-46 above, as if fully set forth
herein.

83. As provided for in the Management Agreement between BHF C and Integrus,
attached as Exhibit J, Integrus received Management Fees to perform the following obligations
on behalf of BHF C:

(a) to open accounts for Portfolio C Properties, and be responsible for the
money related to the Properties, pursuant to Section 2.2 of the Portfolio C Management
Agreement;

(b) Maintain separate security deposit accounts, pursuant to Section 2.3 of the
Portfolio C Management Agreement;

(c) To use reasonable efforts to keep the Properties rented and lease the
Properties, pursuant to Article 3 of the Portfolio C Management Agreement;

(d) To manage the Properties as required by Section 142 of the Internal
Revenue Code, the Tax Regulatory Agreements (the “Regulatory Requirements”), as
required by Section 3.5 of the Portfolio C Management Agreement;

(e) Operating the Portfolio C Properties as required by the Regulatory
Requirements includes, but is not limited to, the following:

(AjTo cause ihe apartment units in the Properties io be

leased to suitable tenants who comply with all regulations regarding eligibility of
the Properties in accordance with the Regulatory Requirements;

34
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 35 of 46 PagelD #:1623

(Bi To obtain from all tenants in the Properties annus!
reports trom such tenants conceming their incomes and Family sizes and any other
information needed ta verify eligibility in accordance with the Regulatory
Requirements;

(C} To execute a lease for any rental unit only upon first
ahlaining certification from the tenant, and such other information as may be
necessary lor the Agent to determine income criteria for low-income housing, ihat
he or she satisfies ihe income criteria for low-income housing in accordance with
the Regulatory Requirements;

(D)To prepare for Owner's signature, and then to file in a
proper manner, the annual certifications required by the provisions of law and the
terms of the Regulatory Requirements related ta the Bonds; and

(E} To cause the Properties jo be operated in a manner that
complies with all other statutes, regulations and agreements, including the
Repulatory Requirements.

(f) To collect rents and security deposits pursuant to Section 4.1 of the
Portfolio C Management Agreement;

(g) To prepare operating budgets, verification forms and lease forms, as
required by Article 7 of the Portfolio C Management Agreement;

(h) To provide monthly reports, and maintain books and records as required
by Sections 7.3 and 7.4 of the Portfolio C Management Agreement;

(4) To make repairs and replacements and to reasonably preserve the
Properties, and make all necessary alterations to comply with lease requirements,
governmental regulations, and other requirements, and otherwise maintain the Properties
as required by Article 10 of the Portfolio C Management Agreement;

Qj) To make structural alterations pursuant to Section 10.2 of the Portfolio C

Management Agreement; and,

35
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 36 of 46 PagelD #:1624

(k) Other such obligations as required by the Portfolio C Management
Agreement.

84.  Integrus breached the Management Agreement between BHF C and Integrus in
the following respects:

(a) Failed to maintain proper accounting for the Portfolio C Properties, in any
respect;

(b) Failed to provide any financial reporting to BHF C;

(c) Failed to account for rents or other capital improvement monies;

(d) Failed to deploy capital improvement monies in a commercially
reasonable manner;

(e) Failed to remit rents or other monies to the proper financial trustee;

(f) Failed to maintain leases in accordance with the Tax Regulatory
Agreement, local laws, and failed to accurately and completely document tenancy or
occupancy in the Properties;

(g) Failed to obtain the requisite Tenant Income Certifications and supporting
documentation including failure to submit annual Certifications to the United States
Treasury and State of Illinois to meet the affordability requirements set forth in the Tax
Regulatory Agreements;

(h) Failed to provide necessary notices of City citations to BHF C or BHF;

(i) Failed to utilize proper lease forms in accordance with BHF and BHF C
instructions;

(j) Failed to provide sufficient and properly trained staff or on-site personnel

to manage the Properties;

36
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 37 of 46 PagelD #:1625

(k) Failed to remit security deposits to a new management company in a
timely manner;

(1) Failed to account for security deposits as required;

(m) Failed to pay expenses in accordance with the Portfolio C Management

Agreement; and

(n) Failed to produce property budgets, marketing plans or evidence thereof,

maintain and repair the Properties, maintain utilities, services and other contracts in a

commercially reasonable manner.

(o) Failed to provide the final accounting and comply with other turnover
obligations.

85. As aresult of Integrus’s failures to perform its obligations required by the
Portfolio C Management Agreement, BHF C has been substantially damaged, including lost
rents, lost tax exempt status for real estate taxes for the Properties, lost funds from federally
subsidized housing voucher programs, diminution in value of the Properties, damaged the
Properties due to neglect and failure to maintain, and additional damages yet to be determined.

WHEREFORE, Plaintiff BHF Chicago Housing Group C LLC, prays that the Court:

A. Enter a money judgment against Defendant Integrus Realty Group, LLC for
Plaintiff BHF Chicago Housing Group C LLC’s damages in an amount in excess of $1,000,000,
plus interest, fees, costs, and attorneys’ fees, the specific amount of which will be determined at
trial; and

B. Such other and further relief as the Court deems just and equitable.

37
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 38 of 46 PagelD #:1626

SEVENTH CLAIM FOR RELIEF
Accounting
(BHF, Lindran, BHF B, and BHF C Claim against Integrus and DeAngelis)

86. Plaintiffs restate and reallege paragraphs 1-85 above, as if fully set forth herein.

87. Plaintiffs demand an accounting from Integrus and DeAngelis for all of the
Properties, setting forth the acquisition budgets, capital expenditures, and accounting funds and
rents collected and expenses for each Property, tenant leases, rent rolls, tenant income
certifications, certifications to municipal, state, and federal entities and agencies, and all
documentation and information related to the Properties.

88. Plaintiffs need this accounting, information, and documents, in order to perform
its obligations pursuant to the Tax Regulatory Agreements, and other restrictions on the
Properties, and obligations placed on Plaintiffs pursuant to the mortgages and bond documents.

89, Plaintiffs have no adequate remedy at law.

90. Even if the Plaintiffs were to obtain banking records and statements, due to the
complex and difficult to discern nature, the Plaintiffs would not be able to determine where the
funds went and whether the payments were appropriate. The bank statements obtained thus far
do not show where funds have traversed and for what reasons. DeAngelis, as the only party who
made the relevant transfers, payments, and deposits, can explain the nature and methodologies
used on these accounts. Accordingly, the only way to determine the handling of funds and
understand the financial transactions made by BHF, is to have Integrus and DeAngelis provide
an accounting.

91. There exists a fiduciary relationship between Plaintiffs and DeAngelis, as
DeAngelis was the sole signatory on the Fifth Third Accounts, Manager of Lindran, held himself
out as a corporate officer, and was entrusted with handling the funds and accounts related to

these Properties, in addition to the other duties described in the Management Agreements.

38
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 39 of 46 PagelD #:1627

92. The Management Agreements provide for the Plaintiffs right to an accounting
upon demand, and upon turnover of the Properties and termination of the Management
Agreements

93. The Properties’ accounts were mutually held and are of a complex nature.

94. Plaintiffs have made multiple demands for accounting, and further demand would
be futile.

95. Integrus and DeAngelis had a duty and obligation to maintain accounts, control
funds, and manage the obligations of Plaintiffs relative to these Properties, and to provide an
accounting.

WHEREFORE, Plaintiffs Better Housing Foundation, Lindran Properties, LLC, BHF
Chicago Housing Group B LLC, and BHF Chicago Housing Group C LLC pray that the Court:

A. Enter an order requiring the Defendants Integrus Realty Group, LLC and L. Mark
DeAngelis prepare an accounting for all of the Portfolio A Properties, Portfolio B Properties and
Portfolio C Properties and turn over such accounting and supporting documents within thirty
(30) days; and

B. Such other and further relief as the Court deems just and equitable.

EIGHTH CLAIM FOR RELIEF
Breach of Fiduciary Duties
(BHF, Lindran, BHF B, and BHF C Claim Against DeAngelis)

96. Plaintiffs restate and reallege paragraphs 1-95 above, as if fully set forth herein.

97. | DeAngelis was the primary person responsible for orchestrating, coordinating,
and facilitating the management of the Properties.

98. | DeAngelis was the primary person responsible and sole signatory on the accounts

for the Properties and handling funds related to the Properties.

22096798 1.1 95897/337723 39
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 40 of 46 PagelD #:1628

99. DeAngelis was the manager of Lindran.

100. DeAngelis held himself out as a corporate officer of BHF and assumed the
responsibility of fiduciary obligations for the company.

101. Due to DeAngelis’ exercise and control of over the Properties’ funds and
accounts, DeAngelis owed BHF, directly, and its wholly owned limited liability company
subsidiaries Lindran, BHF B, and BHF C, fiduciary duties.

102. DeAngelis had a special relationship of trust to BHF as DeAngelis exerted sole
control over the financial accounts, was the only person with signing authority over the accounts,
and held a unique relationship of trust and care.

103. | As an Ohio based charity, BHF relied upon DeAngelis to handle its matters.

104. DeAngelis breached the fiduciary duties owed to BHF and to its wholly owned
limited liability company subsidiaries, Lindran, BHF B, and BHF C, in the following respects:

a. DeAngelis failed to keep proper records and accounting for the Properties;

b. DeAngelis transferred monies to his own accounts (or accounts of entities
he owned, in whole or in part, directly or indirectly), for personal use in violation of his
fiduciary duties;

c. DeAngelis failed to maintain the assets of BHF and of its wholly owned

limited liability company subsidiaries, Lindran, BHF B, and BHF C, in accordance with a

commercially reasonable duty of care;

d. DeAngelis failed to ensure that the obligations of BHF, and those imposed
on its wholly owned subsidiary entities, Lindran, BHF B, and BHF C, under the bond

documents and Tax Regulatory Agreements were satisfied; and

40
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 41 of 46 PagelD #:1629

e. DeAngelis failed to track tenant income certifications, include the
requisite languages in leases, and maintain affordability ratios.

105. As a result of DeAngelis’ breaches of his fiduciary duties, BHF and its wholly
owned limited liability company subsidiaries have lost rents, lost tax exempt status for real estate
taxes for the Properties, lost funds from federally subsidized housing voucher programs, suffered
diminution in value of the Properties, damaged the Properties due to neglect and failure to
maintain, lost funds directly taken from Plaintiffs’ accounts, and additional damages yet to be
determined.

WHEREFORE, Plaintiffs Better Housing Foundation, Lindran Properties, LLC, BHF
Chicago Housing Group B LLC, and BHF Chicago Housing Group C LLC pray that the Court:

A. Enter a money judgment against Defendant L. Mark DeAngelis in the amount in
excess of $10,000,000, plus interest, fees, costs, and attorneys’ fees, the specific amount of
which will be determined at trial; and

C. Such other and further relief as the Court deems just and equitable.

NINTH CLAIM FOR RELIEF
Misrepresentation
(BHF, Lindran, BHF B, and BHF C Claim Against Desak)

106. Plaintiffs restate and reallege paragraphs 1-46 above, as if fully set forth herein.

107. In connection with each transaction, Desak executed certain Certificates of
Consultant, which contains representations and warranties.

108. A true and correct copy of the Certificates of Consultant for Portfolio A is
attached hereto as Exhibit “R” and incorporated herein.

109. A true and correct copy of the Certificates of Consultant for Portfolio B is

attached hereto as Exhibit “S” and incorporated herein.

4)
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 42 of 46 PagelD #:1630

110. A true and correct copy of the Certificates of Consultant for Portfolio C is
attached hereto as Exhibit “T” and incorporated herein.
111. Desak made various representations, including, but not limited to:

(a) Certifying that “Official Statement” statements and information relating to
the Consultant are true, fair, accurate, and complaint and have no omitted material fact
and are not misleading. See Exhibits R-T, Section 8.

(b) That there are no facts known to Consultant that it has failed to disclose to
the Underwriter that “materially affect the operations, affairs, properties, conditions or
prospects (financial or otherwise) of the Consultant and the Projects, or cause any of the
documentation or information submitted to the Underwriter to be untrue or
misleading. See Exhibits R-T, Section 9.

(c) That the Consultant has participated in preparing the “Pro Forma Financial
Projections” attached as appendix E to the Official Statement and _ that they are
mathematically correct, the assumptions underlying such forecasted financial information
are reasonable, based upon its experience managing rental projects such as the Projects,
and there are no facts or circumstances which would adversely affect the forecasted
financial information in any material respect. See Exhibits R-T, Section 12.

112. Each transaction included voluminous “Official Statements” as board of the
closing and bond issuance, to which the above representations refer.

113. Desak knew or should have known that the representations were inaccurate: the
forecasted financial statements are based on a 5% vacancy rate, 4.5% of management fees,
assume no property taxes, and range from $300-$500 per unit for repair/rehabilitation costs (as

those terms may slightly vary between Portfolios).

42
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 43 of 46 PagelD #:1631

114. Desak knew or should have known, based upon the prior portfolios or its
experience (or in the case of Portfolio A, its lack of experience), that the assumptions underlying
such forecasted financial information were not reasonable, as neither portfolio had a 5% vacancy
rate and costs were well in excess of $300 per year per unit.

115. After operating Portfolio A, the misrepresentations become more egregious, as
Desak knew that vacancy rates were far above 5%, and costs to repair/rehabilitate the projects
were far above the projected costs. As a result, Desak knew (without having disclosed that
information with BHF), that the financial projections relied upon were inaccurate and not
commercially reasonable.

116. Desak made these representations with the intent that BHF, Lindran, BHF B, and
BHF C, respectively, would rely on these representations to obtain financing.

117. As aresult, BHF, through its subsidiaries, acquired the properties for amounts in
excess of the fair market value, without adequate reserves, and potentially moved forward with
transactions that it should have not closed on.

118. Asa result of Desak’s misrepresentations, BHF has suffered substantial damages
in acquiring properties above fair market value, with insufficient capital for ongoing capital costs
and repair expenses, and other damages to be determined.

WHEREFORE, Plaintiff Better Housing Foundation, Lindran, BHF B, and BHF C pray
that this Court:

A. Enter a money judgment against Defendant Desak Development Corp. for Better
Housing Foundation’s damages in an amount in excess of $10,000,000, plus interest, fees, costs,
and attorneys’ fees, the specific amount of which will be determined at trial; and

B. Such other and further relief as the Court deems just and equitable.

43
22096798 1.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 44 of 46 PagelD #:1632

TENTH CLAIM FOR RELIEF
DECLARATORY JUDGMENT

(BHF, Lindran, BHF B, and BHF C Claim Against Integrus and DeAngelis)

119. Plaintiffs restate and reallege paragraphs 1-118 above, as if fully set forth herein.

120. Integrus and DeAngelis committed fraud and misrepresentation in obtaining the
release clause set forth in the Termination Agreements.

121. Integrus and DeAngelis intentionally withheld or misstated critical information in
submitting the March 15 Property Statement and surrounding conversations. See Exhibit O.

122. Integrus and DeAngelis intentionally withheld material information that the
Properties (particular in Portfolio A) were subject to numerous pending City of Chicago lawsuits,
in derogation of its duties to advise on pending litigation. See Exhibits C, G, and K, Section 16.

123. The Property Statement intentionally mischaracterizes the condition of the
Portfolio A and Portfolio B Properties, intentionally omits the numerous City of Chicago
pending lawsuits for breaches of the Chicago Building Code and other municipal ordinances, and
fails to state numerous facts which are material and relevant to the BHF Board of Director’s
decision making process.

124, Integrus and DeAngelis intentionally misrepresented and omitted facts with the
intent of inducing BHF to release Integrus and DeAngelis from obligations and liabilities related
to the Properties.

125. - The Plaintiffs reasonably relied on Integrus and DeAngelis’ omissions and
misstatements to its detriment, and have suffered or will suffer damages as a consequence.

126. The release provisions of the Termination Agreements should be rescinded due to

Integrus and DeAngelis misrepresentations and omissions.

44
220967981.1 95897/337723
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 45 of 46 PagelD #:1633

127. Furthermore, the Termination Agreements were subject to and conditioned upon
Integrus and DeAngelis providing final accounting and turnover of all documents and papers
related to the Properties, as required by Section 16 of the Management Agreements.

128. Since Integrus and DeAngelis failed to provide the final accounting and perform
the turnover obligations, there was a failure and lack of consideration for the Termination and
Release Agreements.

129. Without sufficient consideration, the Termination Agreements are ineffective and
invalid.

130. There exists a dispute or controversy regarding the validity of the Termination
Agreements, particularly the release language.

131. The Plaintiffs bring this cause of action seeking a declaration that the release
language of the Termination Agreements should be rescinded as they were procured based upon
fraud or misrepresentation, and that the release language of the Termination Agreements (or the
Termination Agreements themselves) should be declared void or invalid as they were
unsupported by adequate consideration due to Integrus and DeAngelis’ failures to perform the
turnover obligations.

WHEREFORE, Plaintiff Better Housing Foundation, Lindran, BHF B, and BHF C pray
that this Court:

A. Declare that the release language of the Termination Agreements should be
rescinded as they were procured based upon fraud or misrepresentation;

B. Declare that the release language of the Termination Agreements (or the
Termination Agreements themselves) are void or invalid as they were unsupported by adequate

consideration due to Integrus and DeAngelis failures to perform the remaining obligations; and

4
220967981.1 95897/337723 5
Case: 1:18-cv-07070 Document #: 22 Filed: 01/24/19 Page 46 of 46 PagelD #:1634

C. Such other and further relief as the Court deems just and equitable.

January 24, 2019

22096798 1.1 95897/337723

Respectfully submitted,

Better Housing Foundation, an Ohio not for profit
corporation; Lindran Properties, LLC, an Illinois
limited liability company; BHF Chicago Housing
Group B LLC, an Illinois limited liability company;
and BHF Chicago Housing Group C LLC, an
Illinois limited liability company,

Plaintiffs,

By: /s/Phillip N. Coover
Phillip N. Coover (ARDC # 6292602)

Christopher Hopkins (ARDC # 6313066)
CLARK HILL PLC

130 E. Randolph St., Ste. 3900

Chicago, IL 60601

Telephone: (312) 360-2500
pcoover@clarkhill.com
chopkins@clarkhill.com

ATTORNEYS FOR PLAINTIFFS

46
